Citation Nr: 0640126	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), as a result of Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for spondylolisthesis 
of the lumbar spine with pars defect at L5.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to December 
1968, including service in the Republic of Vietnam from 
September 1966 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to service connection for 
spondylolisthesis of the lumbar spine with pars defect at L5 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed PCT is attributable to a 
diagnosis of hepatitis C, which did not have its onset during 
active duty. 

3.  The veteran has a current diagnosis of PTSD.

4.  The veteran did not engage in combat with the enemy.

5.  The occurrence of the veteran's alleged in-service 
stressors is not verified.




CONCLUSIONS OF LAW

1.  PCT was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in November 2002 letters, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claims.  The April 2003 rating decision 
relevantly denied service connection for PCT and PTSD.  In a 
January 2004 letter, the RO again requested the veteran 
provide information regarding his alleged in-service 
stressors.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claims prior to the initial 
decisions.  In view of this, the Board finds that VA's duty 
to notify has been fully satisfied with respect to these 
claims.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection for PCT and 
for PTSD, but he was not provided with notice of the type of 
evidence necessary to establish an increased disability 
rating for the disabilities or the type of evidence necessary 
to establish an effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claims for service connection, any questions as 
to the appropriate disability rating and any effective date 
to be assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims files and were reviewed 
by both the RO and the Board in connection with the 
appellant's claims.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case. 



Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Porphyria Cutanea Tarda (PCT)

The veteran alleges that he developed PCT as a result of his 
in-service exposure to Agent Orange.  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
an enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service or there is 
evidence to rebut service incurrence.  38 C.F.R. § 3.307.  As 
discussed above, the veteran served in Vietnam from September 
1966 to September 1967.  Accordingly, he is presumed to have 
been exposed to herbicides during such service.  Further, PCT 
is one of the diseases listed at 38 C.F.R. § 3.309(e) for 
which service connection is warranted on a presumptive basis 
due to in-service herbicide exposure.  See also 38 U.S.C.A. 
§ 1116.

Initially, the Board observes that the service medical 
records are negative for any relevant complaints, findings or 
diagnoses for any skin disorder.  Further, the medical 
evidence of record is inconclusive as to whether the 
veteran's current skin disability is diagnosed PCT.  In this 
regard, although an October 2002 treatment record indicates a 
diagnosis of PCT, a subsequent June 2005 dermatology progress 
note shows that lab results were negative for a diagnosis of 
PCT.  Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In any 
event, assuming without conceding that the veteran does have 
a current diagnosis of PCT, the Board finds that the medical 
evidence of record rebuts the presumption that it was 
incurred as a result of his in-service exposure to 
herbicides.

Evidence which may be considered in rebuttal of service 
incurrence of a listed presumed disease will be any evidence 
"of a nature usually accepted as competent to indicate the 
time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative 
to the effect of intercurrent injury or disease."  In this 
regard, "affirmative evidence to the contrary" does not 
require a "conclusive showing," but rather a showing, that 
in "sound medical reasoning and in the consideration of all 
evidence of record," would support a conclusion that the 
disease was not incurred in service.  38 C.F.R. § 3.307(d).

Although the October 2002 treatment record shows a diagnosis 
of PCT, the examiner, while noting the veteran's history, 
opined that his diagnosed PCT was likely related to diagnosed 
hepatitis C.  There is no evidence of record, and the veteran 
does not allege, that his diagnosed hepatitis C was incurred 
in service or that it is a result of his service or any 
incident therein.  

Although the veteran believes his current skin disease, 
diagnosed in October 2002 as PCT, is the result of his in-
service exposure to Agent Orange, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim for service 
connection for PCT must be denied.



PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

Review of the record reveals that the veteran has been 
repeatedly diagnosed with PTSD and with PTSD symptoms by VA 
physicians and psychiatrists.  His diagnosis is apparently 
related to the alleged in-service stressors described by the 
veteran during treatment.  The next question, then, is 
whether the alleged in-service stressors actually occurred.  
Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  The Board emphasizes that although medical evidence 
appears to relate the diagnosis of PTSD to in-service 
stressors, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The veteran's service records reflect active service from 
March 1964 to December 1968 with service in Vietnam from 
September 1966 to September 1967.  Service personnel records 
reflect no receipt of a combat-related award or citation and 
no designation of participation in a combat campaign.  His 
principal duties while stationed in Vietnam were as a battery 
clerk.

Through reviewing the veteran's VA treatment records, the 
Board has been able to discern several alleged in-service 
stressors.  He generally alleges being traumatized during 
service by his involvement in several fire fights and duty as 
a perimeter guard.  He further alleges a short period of 
service when he volunteered for burial duty after he returned 
from Vietnam.

Considering this record, the Board finds no evidence to 
suggest that the veteran engaged in combat with the enemy.  
Despite the veteran assertions, service records do not 
reflect participation in combat situations and there is no 
evidence of receipt of combat-related awards.  There is no 
evidence or allegation of wound or injury potentially related 
to combat.  The veteran was sent no less than two letters and 
asked to provide specific information (e.g., names, dates and 
locations) regarding these alleged incidents and did not 
respond with any information to enable the RO to corroborate 
it.  The Court has held that asking him to provide this level 
of detail and information does not present an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, pursuant to VA regulation, the record 
must contain credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning any of the stressors.  Therefore, in the absence 
of credible evidence corroborating the veteran's statements 
during treatment regarding his in-service stressors, the 
Board cannot conclude that the requirements of 38 C.F.R. 
§ 3.304(f) have been met.  Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PCT is denied.

Service connection for PTSD is denied.


REMAND

The evidence of record shows that the veteran was diagnosed 
in service with spondylolisthesis of the lumbar spine with 
pars defect of L5 in 1965 after an injury during training.  
The April 2003 rating decision denied service connection 
because this condition is considered a congenital or 
developmental defect for VA purposes.  

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90; 38 C.F.R. § 3.303(c), 3.306.  Although service 
connection may not be granted for a defect, service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  
VAOPGCPREC 82-90.  It is unclear from the evidence of record, 
whether the veteran's complaints of back pain and diagnosis 
of spondylolisthesis of the lumbar spine with pars defect in 
service represented additional disability resulting from a 
superimposed injury to the pars defect.

VA's duty to assist a veteran requires it to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record does not contain 
sufficient medical evidence for VA to make a decision.  

The veteran has not been afforded a VA orthopedic examination 
in connection with his current claim of entitlement to 
service connection for spondylolisthesis of the lumbar spine 
with pars defect at L5, and in light of the above, the Board 
is of the opinion that he should be provided an appropriate 
examination with discussion of the etiology of any currently 
diagnosed spondylolisthesis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his lower back 
problem.  The claims folder, including a 
copy of this remand, must be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent back pathology, 
which is found on examination, should be 
noted in the report of examination.

The examiner should note that a diagnosis 
of spondylolisthesis of the lumbar spine 
with pars defect was rendered in service, 
and the examiner should confirm whether 
spondylolisthesis is a "defect" as has 
been noted in other reports of record.  
If spondylolisthesis is a defect, the 
examiner should express an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's complaints of back pain in 
service constituted an additional 
"disability" resulting from a 
superimposed injury on the defect of 
spondylolisthesis with pars defect at L5.  
If the examiner concludes that 
spondylolisthesis is not a defect but a 
disease, the examiner should render an 
opinion as to whether this disease began 
in service or, if preexisting service, 
underwent an increase in severity beyond 
the natural progress of the disease 
during service.

The examiner should provide a complete 
rationale for all opinions given.  If the 
examiner is unable to give an opinion 
without resorting to speculation, the 
report should so state.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  However, the veteran is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim for service connection for spondylolisthesis of the 
lumbar spine with pars defect, and may result in a denial of 
this claim.  38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


